—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered April 6, 1998, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
A defendant’s right to be present during trial is not absolute. The defendant may be removed from the courtroom if, after being warned by the trial court, the disruptive conduct continues (see CPL 260.20; Illinois v Allen, 397 US 337, 338 [1970]; People v Sanchez, 65 NY2d 436, 444 [1985]; People v Robinson, 285 AD2d 478 [2001]). Under the circumstances of this case, the court’s removal of the defendant from the courtroom after repeated warnings and renewed opportunities to be present, was proper (see People v Johnson, 37 NY2d 778 [1975]; People v Epps, 37 NY2d 343, 349 [1975], cert denied 423 US 999 [1975]; People v Jones, 288 AD2d 107 [2001]; People v Davis, 270 AD2d 162 [2000]; People v Gloster, 175 AD2d 258 [1991]; People v Cornelius, 107 AD2d 757 [1985]).
The defendant’s contention that Penal Law § 125.25 (2) is unconstitutionally vague is without merit (see People v Johnson, 87 NY2d 357, 361 [1996]; People v Cole, 85 NY2d 990, 992 [1995]; cf. People v Sanchez, 98 NY2d 373, 384 [2002]). A contrary ruling by the United States District Court for the Southern District of New York (Jones v Keane, NYLJ, June 7, 2002, at 25, col 3) is not binding on this Court (see Matter of DeBellis v Property Clerk of City of N.Y., 79 NY2d 49, 57 [1992]; People v Brown, 235 AD2d 344 [1997]).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Goldstein, J.P., Adams, Townes and Crane, JJ., concur.